Exhibit 10.1

DISTRIBUTION REINVESTMENT PLAN

 

1



--------------------------------------------------------------------------------

DISTRIBUTION REINVESTMENT PLAN

ATLAS GROWTH PARTNERS, L.P.

EFFECTIVE AS OF APRIL 5, 2016

Atlas Growth Partners, L.P., a Delaware limited partnership (the “Partnership”),
has adopted this Distribution Reinvestment Plan (the “Plan”), to be administered
by the Partnership, Anthem Securities, Inc. (the “Dealer Manager”) or an
unaffiliated third party (the “Administrator”), in each case as agent for
participants in the Plan (“Participants”), on the terms and conditions set forth
below.

1. Election to Participate. Any purchaser of Class A Common Units of the
Partnership (“Class A Common Units”) or Class T Common Units of the Partnership
(“Class T Common Units,” and, collectively with the “Class A Common Units,” the
“Common Units”) may become a Participant by making a written election to
participate on such purchaser’s subscription agreement at the time of
subscription for Common Units or by delivering a completed and executed
authorized form to the Administrator, which can be obtained from the
Administrator. Any unitholder who has not previously elected to participate in
the Plan may so elect at any time by completing and executing an authorization
form obtained from the Administrator or any other appropriate documentation as
may be acceptable to the Administrator. Participants in the Plan generally are
required to have the full amount of their cash distributions (other than
“Excluded Distributions” as defined below) with respect to all Common Units
owned by them reinvested pursuant to the Plan. However, the Administrator shall
have the sole discretion, upon the request of a Participant, to accommodate a
Participant’s request for less than all of the Participant’s Common Units to be
subject to participation in the Plan.

2. Distribution Reinvestment. The Administrator will receive all cash
distributions (other than Excluded Distributions) paid by the Partnership with
respect to Common Units of Participants (collectively, the “Distributions”).
Participation will commence with the next Distribution payable after receipt of
the Participant’s election pursuant to Paragraph 1 hereof, provided it is
received at least ten (10) days prior to the last day of the period to which
such Distribution relates. Subject to the preceding sentence, regardless of the
date of such election, a holder of Common Units will become a Participant in the
Plan effective on the first day of the period following such election, and the
election will apply to all Distributions attributable to such period and to all
periods thereafter. As used in this Plan, the term “Excluded Distributions”
shall mean (a) those cash or other distributions designated as Excluded
Distributions by the general partner of the Partnership and (b) any distribution
and unitholder servicing fee payable to the Dealer Manager with respect to
Class T Common Units.

3. General Terms of Plan Investments.

(a) The Partnership initially intends to offer Class A Common Units pursuant to
the Plan at a price equal to 93.00% of the primary offering price of the Class A
Common Units, regardless of the price per unit paid by the Participant for the
Common Units in respect of which the Distributions are paid. Purchases of
Class A Common Units will be made directly from the Partnership and shall be
made in Class A Common Units, i.e., distributions paid on Class A Common Units
and Class T Common Units, as applicable, will be used to purchase Class A Common
Units. A unitholder may not participate in the Plan through distribution
channels that would be eligible to purchase Class A Common Units in the public
offering of Common Units pursuant to the Partnership’s prospectus outside of the
Plan at prices below $9.30 per unit. From time to time, the Partnership may
reset the purchase price of a Class A Common Unit to an amount that it
determines to be the fair market value of such Common Unit.

(b) Sales commissions will not be paid for the Class A Common Units purchased
pursuant to the Plan.

(c) Dealer Manager fees will not be paid for the Class A Common Units purchased
pursuant to the Plan.

(d) For each Participant, the Administrator will maintain an account, which
shall reflect for each period in which Distributions are paid (a “Distribution
Period”) the Distributions received by the Administrator on behalf of such
Participant. A Participant’s account shall be reduced as purchases of Class A
Common Units are made on behalf of such Participant.

 

2



--------------------------------------------------------------------------------

(e) Distributions shall be invested in Class A Common Units by the Administrator
promptly following the payment date with respect to such Distributions to the
extent Class A Common Units are available for purchase under the Plan. If
sufficient Class A Common Units are not available, any such funds that have not
been invested in Class A Common Units within thirty (30) days after receipt by
the Administrator and, in any event, by the end of the fiscal quarter in which
they are received, will be distributed to Participants. Any interest earned on
such accounts will be paid to the Partnership and will become property of the
Partnership.

(f) Participants may acquire fractional Class A Common Units, computed to four
decimal places, so that 100% of the Distributions will be used to acquire
Class A Common Units. The ownership of the Class A Common Units shall be
reflected on the books of Partnership or its transfer agent.

4. Absence of Liability. The Partnership, the Dealer Manager and the
Administrator shall not have any responsibility or liability as to the value of
the Class A Common Units or any change in the value of the Class A Common Units
acquired for the Participant’s account. The Partnership, the Dealer Manager and
the Administrator shall not be liable for any act done in good faith, or for any
good faith omission to act hereunder.

5. Suitability. Each Participant shall notify the Administrator if, at any time
during his participation in the Plan, there is any material change in the
Participant’s financial condition or inaccuracy of any representation under the
subscription agreement for the Participant’s initial purchase of Common Units. A
material change shall include any anticipated or actual decrease in net worth or
annual gross income or any other change in circumstances that would cause the
Participant to fail to meet the suitability standards set forth in the
Partnership’s prospectus for the Participant’s initial purchase of Common Units.

6. Reports to Participants. Within ninety (90) days after the end of each
calendar year, the Administrator will mail to each Participant a statement of
account describing, as to such Participant, the Distributions received, the
number of Class A Common Units purchased and the per unit purchase price for
such Class A Common Units pursuant to the Plan during the prior year. Each
statement also shall advise the Participant that, in accordance with Paragraph 5
hereof, the Participant is required to notify the Administrator if there is any
material change in the Participant’s financial condition or if any
representation made by the Participant under the subscription agreement for the
Participant’s initial purchase of Common Units becomes inaccurate. Tax
information regarding a Participant’s participation in the Plan will be sent to
each Participant by the Partnership or the Administrator at least annually.

7. Taxes. Participants in the Plan will be treated as receiving the cash
distributions that they would have received if they had elected not to
participate in the Plan. Class A Common Units received under the Plan will have
a holding period beginning on the day after purchase under the Plan, and a
U.S. federal income tax basis equal to their cost, which will equal the gross
amount of the deemed distribution. In addition, participants in the Plan will be
treated as receiving taxable income in an amount by which the value of the
Class A Common Units received under the Plan exceed $9.30 per unit or the then
applicable purchase price.

8. Termination.

(a) A Participant may terminate or modify his participation in the Plan at any
time by written notice to the Administrator. To be effective for any
Distribution, such notice must be received by the Administrator at least ten
(10) days prior to the last day of the Distribution Period to which it relates.

(b) Prior to the listing of the Common Units on a national securities exchange,
a Participant’s transfer of Common Units will terminate participation in the
Plan with respect to such transferred Common Units as of the first day of the
Distribution Period in which such transfer is effective, unless the transferee
of such Common Units in connection with such transfer demonstrates to the
Administrator that such transferee meets the requirements for participation
hereunder and affirmatively elects participation by delivering an executed
authorization form or other instrument required by the Administrator.

(c) Notwithstanding Section 8(a) and (b) above, the Plan shall automatically
terminate at the time when the Common Units are listed on a national securities
exchange.

 

3



--------------------------------------------------------------------------------

9. State Regulatory Restrictions. The Administrator is authorized to deny
participation in the Plan to residents of any state or foreign jurisdiction that
imposes restrictions on participation in the Plan that conflict with the general
terms and provisions of this Plan, including, without limitation, any general
prohibition on the payment of broker-dealer commissions for purchases under the
Plan. In this regard, no commissions will be paid to broker-dealers for
Participants’ purchases in the Plan.

10. Amendment to or Suspension or Termination of the Plan.

(a) Except for Section 8(a) of this Plan, which shall not be amended prior to a
listing of the Common Units on a national securities exchange, the terms and
conditions of this Plan may be amended by the Partnership at any time, including
but not limited to an amendment to the Plan to substitute a new Administrator to
act as agent for the Participants, by mailing an appropriate notice at least ten
(10) days prior to the effective date thereof to each Participant.

(b) The Administrator may terminate a Participant’s individual participation in
the Plan and the Partnership may suspend or terminate the Plan itself, at any
time.

(c) After termination of the Plan or termination of a Participant’s
participation in the Plan, the Administrator will send to each Participant a
check for the amount of any Distributions in the Participant’s account that have
not been invested in Class A Common Units. Any future Distributions with respect
to such former Participant’s Class A Common Units made after the effective date
of the termination of the Participant’s participation will be sent directly to
the former Participant.

11. Governing Law. This Plan and the Participants’ election to participate in
the Plan shall be governed by the laws of the State of Delaware.

12. Notice. Any notice or other communication required or permitted to be given
by any provision of this Plan shall be in writing and, if to the Administrator,
addressed to Administrator, c/o DST Systems, Inc., 333 W. 11th Street, Kansas
City, MO 64105 or such other address as may be specified by the Administrator by
written notice to all Participants. Notices to a Participant may be given by
letter addressed to the Participant at the Participant’s last address of record
with the Administrator or by providing the relevant information in a press
release or a report filed by the Partnership with the Securities and Exchange
Commission. Each Participant shall notify the Administrator promptly in writing
of any changes of address.

13. No Certificates. The ownership of the Common Units will be in book entry
form.

 

4